Citation Nr: 0835054	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include chronic low back strain with degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Denver, Colorado.  The veteran testified before the 
undersigned Veterans Law Judge in February 2006; a transcript 
of that hearing is associated with the claims folder.  The 
issue before the Board today was remanded in February 2007 
for further evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.


FINDING OF FACT

The competent evidence fails to show that the veteran's 
current low back disorder, to include chronic low back strain 
with degenerative joint disease, first manifested during 
service or for many years after service; there is no 
competent evidence of record to suggest that his current 
disability is otherwise related to his active military 
service.

CONCLUSION OF LAW

A low back disorder, to include chronic low back strain with 
degenerative joint disease, was not incurred in or aggravated 
by the veteran's active military service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in April 2003 and February 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein.  They also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The February 2007 letter provided this notice to 
the veteran.  

The Board observes that the April 2003 letter was sent to the 
veteran prior to the June 2003 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the February 2007 letter fully complied with the requirements 
of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and April 2007 and July 2008 supplemental 
statements of the case were provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records, including private treatment records from 
Memorial Hospital, Dr. Blixt, and Security Chiropractic 
Clinic.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the veteran was afforded a VA 
examination with respect to all of the issues decided herein.

The veteran's accredited representative asserts that the May 
2008 VA examination and resultant medical opinion is 
inadequate for rating purposes and that an independent 
medical opinion should be obtained in this case.  See 
Appellant's Post-Remand Brief dated September 30, 2008.  More 
specifically, the veteran's accredited representative 
contends that the rational contained in the May 2008 VA 
examination report lacks "the scientific basis needed to 
buttress the conclusions reached."  Id.  

The Board has carefully reviewed the claims file and the May 
2008 VA examination report, and while acknowledging the above 
complaints, it finds this examination to be adequate for 
rating purposes.  First, the examination report shows that 
the entire claims file, including the veteran's VA and non-VA 
records, were reviewed.  Moreover, as will be discussed 
below, the examiner explains why he reaches the conclusion 
provided in the report.  The veteran's accredited 
representative has offered no evidence that it has the proper 
medical expertise to challenge the findings of the May 2008 
VA examination report, nor has any professional opinion been 
offered to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under the circumstances, the Board finds no 
indication that the May 2008 VA examination is inadequate for 
rating purposes.  Thus, another remand is unwarranted and 
unnecessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran is claiming entitlement to service connection for 
a low back disability as due to military service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

At a May 2008 VA examination, the veteran described a history 
of intermittent ("on and off") back pain since service.  
However, a review of his service treatment records reflects 
only one complaint of low back pain.  See Emergency Care 
Record dated January 30, 1985.  At such time, the veteran 
complained of back pain following a basketball game the night 
before and a slip and fall injury that morning.  He 
complained particularly of pain in the right superior 
sacroiliac region.  The diagnosis was "back pain."  
Approximately three months later, at his April 1985 
separation examination, the veteran denied any history or 
current complaints of "recurrent back pain" and a clinical 
examination of the spine was normal.  

While not dispositive of his claim, the Board observes that 
the lack of competent evidence of complaints, treatment, or 
diagnosis of a chronic low back disorder during service 
weighs against the veteran's claim that he is entitled to 
service connection for a current low back disorder.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
38 C.F.R. § 3.303(a).  

Similarly, the lack of competent evidence of a low back 
disorder or chronic complaints shortly after service weighs 
against awarding service connection on the basis of a showing 
of continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  In this regard, although the veteran is 
competent to report a history of intermittent back pain since 
service, his lay statements are insufficient evidence of a 
chronic low back disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson is not competent to provide 
evidence regarding a diagnosis or etiology).  See also Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (laypersons are 
competent to speak to symptomatology when the symptoms are 
readily observable).  Moreover, despite the competency of his 
statements, the Board finds that the veteran's statements 
regarding continuity of symptomatology since service lack 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
back pain since service.  See 38 C.F.R. § 3.303(b). 
 Specifically, there are no in-service complaints following 
his initial January 1985 complaints, nor is there post-
service contemporaneous medical evidence of record showing 
back problems until May 2001.  Such evidence tends to weigh 
against the credibility of the veteran.  However, in 
Buchanan, 451 F.3d at 1337, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), held that lay evidence 
cannot be deemed not credible "merely because it is 
unaccompanied by contemporaneous medical evidence."  As 
such, the Board must cite additional reasons for concluding 
that the veteran's statements regarding the onset and 
chronicity of his low back pain lack credibility.  

The first contemporaneous evidence of post-service back 
problems is a May 2001 private treatment record noting a 
history of a ruptured L4-5 disc.  Dr. Blixt Treatment Record 
dated May 31, 2001.  It is not clear from this treatment 
record when the veteran ruptured his L4-5 disc.  However, 
such injury was clearly not documented in his service 
treatment records; thus, it appears that this injury occurred 
post-service.  The Board finds that the veteran's failure to 
mention an intercurrent low back injury also weighs against 
his credibility.  

Perhaps most notable is the fact that the record contains 
conflicting statements made by the veteran during this appeal 
about the onset and history of his current low back pain.  In 
this regard, the veteran reported an 8 to 10 year history of 
low back pain at his May 2003 VA examination; he indicated 
that it was of gradual onset with no injury during service.  
Later, in May 2008, the veteran stated that his back pain 
began during service following the basketball incident and 
has been intermittent ever since.  See May 2008 VA 
Examination Report.  

Finally, as discussed herein, neither the veteran's April 
1985 service separation examination report, nor any post-
service evidence, shows any indication of low back problems 
until 2001, which is approximately fifteen years after the 
veteran's period of active duty service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  Moreover, this fifteen-
year absence of evidence also constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  

With consideration of the above, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
lay statements that his back pain has persisted since 
service.  Thus, with no competent evidence of a chronic low 
back disorder during service or competent evidence of a low 
back injury or disorder during service with credible evidence 
of continuity of symptomatology since service, the Board must 
consider whether there is competent evidence that his 
currently manifested disability is related to service.  See 
38 C.F.R. § 3.303(d).  As noted above, the veteran is not 
competent to provide evidence regarding the etiology of a 
disability.  Espiritu, supra.  Therefore, the Board must to 
rely on the competent medical evidence of record.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not 
free to substitute its own judgment for that of an expert).

In the present case, there is no competent medical evidence 
of record indicating that the veteran's current low back 
problems, variously diagnosed as chronic low back strain with 
degenerative joint disease or degenerative disc disease, are 
due to his active military service.  The Board acknowledges a 
March 2007 letter from the veteran's treating VA physician 
that notes the veteran "has apparently had [low back] pain 
while in the service;" however, this notation of the 
veteran's history is insufficient as a medical opinion 
regarding the etiology of his disorder.  See also VA Primary 
Care Record dated May 2, 2008 (notes a diagnosis of low back 
pain of an unknown etiology).  Furthermore, while the Board 
acknowledges that the veteran's back problems likely began 
prior to 2001 (as indicated by the May 2001 private treatment 
record), there is no competent evidence indicating that his 
ruptured L4-5 disc occurred during service.  There is also no 
competent evidence of record indicating that any arthritis 
manifested within one year of service separation; as such, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007) (certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service).  

Finally, despite the veteran's lay assertions that his low 
back problems are related to service, a May 2008 VA examiner 
opined that any current low back disorder is "less likely" 
than not etiologically related to service.  The examiner 
cited the apparent resolution of the veteran's in-service low 
back complaints, the absence of evidence of ongoing treatment 
since service, and the documentation of only recent 
complaints of low back pain, as rationale for his decision.  
The examination report reflects that the May 2008 examiner 
interviewed and examined the veteran in addition to reviewing 
the complete claims file, including all relevant medical 
records.  Under these circumstances, the Board will afford 
significant probative value to these medical opinions.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

The Board acknowledges the veteran's contention that he has a 
current low back disability beginning in service.  However, 
with consideration of the lack of evidence of chronic 
complaints or a diagnosis of a low back disorder during 
service, the length of time following service prior to a 
recorded diagnosis, the probative May 2008 VA opinion, 
competent evidence of an intercurrent low back injury, and 
the lack of any medical opinion suggesting a causal link to 
the veteran's service, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a low back disorder, to include chronic low 
back strain with degenerative joint disease.  Consequently, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder, to 
include chronic low back strain with degenerative joint 
disease, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


